PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/804,804
Filing Date: 6 Nov 2017
Appellant(s): HELSINN BIREX PHARMACEUTICALS LIMITED



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/5/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections under 35 U.S.C. 112(a) are withdrawn.

(2) Response to Argument
As an initial matter, the Examiner has established that the instantly claimed formulation is known in the art, and the only difference between the prior art and the instant claims is the duration of use, not the inherent stability of the formulation. As the formulation’s properties, specifically the stability, is simple a result of the composition and flows inherently from the physical properties of the chemical composition.  
Applicant’s Specification states in “Background of the Invention,” at [008] “[a] greaseless pharmaceutical composition for the topical application of bis-(2- chloroethyl)methylamine hydrochloride with an improved stability… The composition has been approved by the U.S. Food and Drug Administration as VALCHLOR® for the topical treatment of Stage IA and IB mycosis fungoides-type cutaneous T-cell lymphoma in patients… product should be stored by the patient at temperatures between 2° and 8°C and should not be left at room temperature for longer than one hour per day. Unused product should be discarded after 60 days.”
Applicant’s own background information and the art (on its own) clearly teach using the identical formulation, for the identical patient population, under the same use and storage conditions. Therefore, the only difference is the continuation of storing and applying of the formulation for a period of at least 90 days and up to 240 days. One must note that the wherein clause (claim 1, lines 10-12) directed to “wherein the pharmaceutical composition is essentially stable for at least 90 days and up to 240 days when stored for up to 1 hour per day at about room temperature and for the remaining time of the day at or below 8°C,” is an inherent property of the composition taught in the art.
Therefore, the question of obvious is, is it obvious to use the formulation for longer than 60 days noted as the discard date by the FDA label, and use the formulation for at least 90 days and up to 240 days? 
In The Appeal Brief, arguing the Rejection under 35 U.S.C. §103(a), in Subsection A Applicant argues that the Examiner fails to demonstrate that the cited references provide a skilled artisan with a reasonable expectation that the bis-(2-chloroethyl)methylamine remains stable during in-use conditions for 90 to 240 days. Applicant points out that the ‘817 patent is not silent about the stability, and the Applicant notes that the ‘817 patent states that the 0.5% bis-(2-chloroethyl)methylamine samples were stable in sealed glass vials for 8 weeks at room temperature. While those points are factually correct, the ‘817 patent also states column 31, lines 29-36:
“The pharmaceutically acceptable alkylating agents remain stable in the dispersions across a wide range of temperatures, both in storage and when in use (emphasis added) as formulation aids, without requiring the use of antioxidants or other stabilizing agents. These dispersions have utility in imparting desirable physical, stability, transport, storage and dispensing properties otherwise not achievable with the pharmaceutically acceptable alkylating agents themselves.” 
Indicating that the stability imparted by the formulation is conveyed to the storage and use. 
Also, a skilled artisan would note that the formulation is stable at room temperature for 8 weeks, and during that time the samples where still 92-98% remaining. As such the formulation at 8 weeks at room temperature where essentially stable and the active ingredient was still present in a therapeutically effective amount. 
More importantly a skilled artisan would identify the trend taught. The ‘817 patent that clearly demonstrates that the degradation increases with increased temperature, and also that the degradation decreased with decreased temperature, see Table 9. Therefore, the skilled artisan would identify increased stability of reduced temperature from the ‘817 patent.
Another point taught by the ‘817 patent. A skilled artisan knows that 8 weeks is 1344 hours, and if one were to leave the formulation out for one hour a day, the time to degradation would be even slower. Again, having knowledge from the ‘817 patent that teaches degradation decreased with decreased temperature.
Applicant in Section A paragraph 5 states the prior art reference must be considered for everything it teaches. Then states, “[t]he ‘817 patent does not teach or suggest anything regarding the stability of a bis-(2-chloroethyl)methylamine composition exposed to in-use-conditions, i.e. during the method of use of the present claims which involve exposure to atmosphere.”  Yet, the ‘817 patent states column 31, lines 29-36 (as noted above) that the formulation of the pharmaceutically acceptable alkylating agents remain stable in the dispersions across a wide range of temperatures, both in storage and when in use. Also, the ‘817 patent is directed towards using the formulation in treating the same skin disorders instantly claimed. As such taken as a whole, the ‘817 patent does suggest “in-use” stability and does teach the method of treating skin disorders.
To summarize, the ‘817 patent clearly suggests a stable formulation when being used, and clearly teaches decreased degradation with decreased temperature. 
Applicant next attacks the secondary references. Looking to the Valchlor 2013 insert, Applicant notes the same “in-use” conditions are taught. Storage of the vial in the refrigerator when not actively applying the formulation for treatment. Applicant’s main focus on the insert is the statement to “safely throw away VALCHLOR that is not used after 60 days.” Applicant then makes a statement that are not supported by the teaching in the insert. Applicant states “that during in-use conditions the pharmaceutical composition is no longer efficacious after 60 days of use.”  This is not supported by any teaching found in any reference provided, and is not found in the Valchlor 2013 insert. The Valchlor 2013 insert states “[u]nused VALCHLOR, empty tubes, and used application gloves should be discarded in household trash in a manner that prevents accidental application or ingestion by others, including children and pets.” Indicating the formulation is still “active” at the time to discard. The Valchlor 2013 insert also states, “[a]dvise patients that adherence to the recommended storage condition will ensure VALCHLOR will work as expected. Patients should consult a pharmacist prior to using VALCHLOR that has been left at room temperature for longer than one hour per day.” A skilled artisan is aware that patient compliance with the storage might be a problem, that is a patient may leave the drug out and forget to put it back in the refrigerator. The patient may accidentally leave it in their car. A skilled artisan, a formulation scientist, knows patients are unpredictable, and therefore build in a margin for mishandling the formulation. 
While Applicant spends a long time discussing the Valchlor 2013 insert’s recommendation to discard, Applicant doesn’t discuss the ‘300 publication. The ‘300 publication, which details the stability of 0.02% bis-(2-chloroethyl)methylamine compositions (same as Valchlor). The ‘300 publication notes theses formulations have no degradation upon storage for 6 months. The ‘300 publication also notes that the main degradation pathway is exposure to water. See [0036]. Therefore, teaching a skilled artisan to avoid exposure to moisture from the atmosphere. Taking this in combination with the ‘817 patent, the skilled artisan knows to avoid elevated temperature and moisture/water. 
Therefore, to summarize, Applicant’s main argument is based on the fact that the insert states to discard the product after 60 days. This however is irrelevant, as just because you would discard something at 60 days to be safe doesn’t mean that the composition (which appears to be identical to the art) is unstable at 60 days. This simply could be providing a safety margin. Moreover, there are several reasons for discarding the composition at 60 days or before. The patient could be out of the drug, and be discarding the left-over material. The patient will need reevaluation of treatment, as noted in the insert at 6.1, 67% of patients discontinue using the drug before 90 days. As such the prescribing doctor would want to evaluate the patient within a shorter period of time to observe and correct the treatment. All of these facts do not point to an unstable product. Moreover, the art teaches the formulation that inherently has the stability, and therefore since one would want to save money by using a viable material, and not throwing the material away prematurely, one would be motivated to use the stable formulation for a longer period of time. Including at least 90 days to 240 days. 

In The Appeal Brief, arguing the Rejection under 35 U.S.C. §103(a), in Subsection B Applicant argues the Examiner does not give proper weight to the data of the present application. Applicant states they have shown the in-use study demonstrating the formulation is remarkably stable up to 24 weeks when adhering to the in-use method claimed. Applicant argues the 24-week stability is truly unexpected.
MPEP 716.02(b) The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
In this case the formulation is identical to the art, and all the method steps are identical for the first 60 days. Take the known drug formulation from the refrigerator, apply to the site to be treated on the skin as taught in the art, put back in the refrigerator before 1 hour lapses as taught in the art. The difference is the Applicant has simply assayed the formulation (by a method taught in the art, see the ‘300 publication, [0228]) after in-use conditions (the conditions taught in the art). Applicant ran the assay out to 24 weeks. The problem is that if one were to practice the art, the formulation would also be stable to 24 weeks as well. As the formulation taught in the Specification Example 1, page 14 is the same as the art. See ‘817 Table 5, ‘300 Table 5, and the Valchlor 2013 insert Section 11, description. 
Therefore, if one were to compare the combined art to the instantly claimed method, and after 60 days one were to assay the known formulation with the known method, the stability would be the same. The drug remaining would be the same. As such a comparison would show nothing unexpected. The ‘817 patent and the ‘300 publication are directed towards solving the problem of unstable formulation of bis-(2-chloroethyl)methylamine compositions. The problem has been solved in the art. Therefore, using a formulation longer, is not unexpected.

In The Appeal Brief, arguing the Rejection under 35 U.S.C. §103(a), in Subsection C. Applicant argues the Examiner’s arguments lack sufficient evidentiary support. Applicant states that the Examiner is speculating on the safety margin and the statement to discard after 60 days. However, the insert indicates why the Examiner has come to this conclusion. The Valchlor 2013 insert states “[u]nused VALCHLOR, empty tubes, and used application gloves should be discarded in household trash in a manner that prevents accidental application or ingestion by others, including children and pets.” Indicating the formulation is still “active” at the time to discard. The Valchlor 2013 insert also states, “[a]dvise patients that adherence to the recommended storage condition will ensure VALCHLOR will work as expected. Patients should consult a pharmacist prior to using VALCHLOR that has been left at room temperature for longer than one hour per day.” A skilled artisan is aware that patient compliance with the storage might be a problem, that is a patient may leave the drug out and forget to put it back in the refrigerator. The patient may accidentally leave it in their car. A skilled artisan, a formulation scientist, knows patients are unpredictable, and therefore build in a margin for mishandling the formulation. More importantly, the insert says nothing about the sample losing efficacy after 60 days if handled as prescribed. While Applicant stated previously, “that during in-use conditions the pharmaceutical composition is no longer efficacious after 60 days of use.”  This is not supported by any teaching found in any reference provided, and is not found in the Valchlor 2013 insert. Applicant is speculating for the 60 day disposal, and has not provided a showing that at 60 days VALCHLOR is inefficacious. A showing of this evidence would be probative, but has not been provided. As such the Examiner has properly considered the teaching of the insert. It is not a teaching away.
As to claim 21, the 90% remaining has been addressed in the rejection of record.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
Conferees
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        
/BENNETT CELSA/
Primary Examiner TC1600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.